t c memo united_states tax_court michael j fitzpatrick petitioner v commissioner of internal revenue respondent docket no filed date michael j fitzpatrick pro_se thomas f eagan and daniel k o'brien for respondent memorandum opinion tannenwald judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year deficiency dollar_figure big_number additions to tax sec_6653 sec_6653 b sec dollar_figure -- -- dollar_figure -- percent of the interest due on dollar_figure the understatement_of_tax for the calendar_year attributable to fraud this case is before us on respondent's motion for partial summary_judgment under rule petitioner's motion to dismiss on grounds of estoppel and petitioner's motion to dismiss on grounds of double_jeopardy attaching petitioner resided in taos ski valley new mexico at the time the petition was filed in the and calendar years petitioner was a loan officer at the bank of new york with respect to certain activities undertaken in this capacity two indictments were filed against petitioner the first indictment charged petitioner with violation of u s c sec hereinafter referred to as the travel act and conspiracy to violate the travel act u s c sec_371 on date the district_court for the district of rhode island entered a judgment of guilty on both counts following a trial upon the merits said judgment was affirmed by the u s court_of_appeals for the first circuit on date 892_f2d_162 1st cir the second indictment charged petitioner with willfully attempting to evade and defeat the income_tax due and owing on unreported income in the amounts of dollar_figure and dollar_figure for the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and taxable years respectively by filing false and fraudulent u s individual income_tax returns in violation of sec_7201 and conspiracy to defraud the u s government by hindering the function of the internal_revenue_service in its efforts to collect income taxes on date the district_court for the district of rhode island following a trial upon the merits entered a judgment of guilty on the first two charges regarding income_tax evasion and not guilty on the conspiracy charge among the issues of fact determined in connection with the tax charges was whether petitioner did in fact willfully file false and fraudulent income_tax returns for and with the intent to evade and defeat income_tax and whether he did in fact by such means understate a part of the income_tax due and owing by him to the united_states for each of the years petitioner was sentenced to years of imprisonment for each of the travel act charges to run concurrently and months' imprisonment on the first tax_evasion charge to run consecutively to the aforesaid sentence for the remaining tax_evasion charge petitioner received a 2-year suspended sentence and was placed on probation consecutive to the expiration of the aforesaid terms of imprisonment petitioner was also ordered to pay a fine of dollar_figure to the united_states on date respondent issued a letter to petitioner stating that an examination of his returns for the and years showed no change was necessary in the reported tax no-change letter shortly thereafter an agent of respondent began the process of reopening the examination of petitioner's and tax years it was explained in the agent's request for approval of the reopening dated date that upon notification by the u s attorney's office that petitioner had requested the district_court to vacate his conviction based on the no-change letter the chief examination_division who had not been a party to the original decision had reviewed the circumstances and information relating to the decision to issue the no-change letter as a result it was determined that based upon the tax_evasion conviction and various unresolved questions failure to reopen would result in serious criticism of the service's administration of the tax laws and establish a precedent that would seriously hamper future actions subsequently on date respondent issued a letter to petitioner signed by the chief examination_division requesting that petitioner make available his books_and_records for a reexamination reopening letter on date the notice_of_deficiency herein was issued motion to dismiss on ground of estoppel petitioner's first motion to dismiss is predicated on the argument that respondent is collaterally and equitably estopped from issuing a notice_of_deficiency due to the earlier issuance of the no-change letter to petitioner for the same tax years petitioner asks that the notice_of_deficiency be cancelled petitioner has not directly raised any issue as to the impropriety under sec_7605 of a second_examination after the issuance of the reopening letter the record does not indicate whether a second_examination occurred in any event even if there was a second_examination the record provides no basis for concluding that there was any impropriety 379_us_48 petitioner's emphasis on the absence of new information obtained by respondent after the issuance of the no-change letter suggests that he may be seeking support for his claim on the basis that respondent violated her reopening policy as set forth in revproc_85_13 1985_1_cb_514 we are not so persuaded we think the reason sec_2 if there was no second_examination no violation of sec_7605 occurred e g 882_f2d_1271 7th cir affg tcmemo_1986_229 103_tc_441 sec_4 entitled policy states dollar_figure the internal_revenue_service will not reopen any case closed after examination by a district_office or service_center to make an adjustment unfavorable to the taxpayer unless continued for the reopening fall well within the parameters of that policy in any event it is clear that revproc_85_13 is a directory not mandatory internal procedural set of rules which do not provide a basis for rejecting a deficiency_notice because of a violation of its provisions 61_tc_693 petitioner makes no argument that the deficiency_notice does not otherwise meet the requirements of sec_6212 see 91_tc_1019 in view of the foregoing the validity of the deficiency_notice is not open to challenge and we need not explore whether we would have jurisdiction to cancel the notice if the circumstances were such as to taint it collins v continued there is evidence of fraud malfeasance collusion concealment or misrepresentation of a material fact or the prior closing involved a clearly defined substantial error based on an established service position existing at the time of the previous examination or other circumstances exist that indicate failure to reopen would be a serious administrative omission dollar_figure all reopening must be approved by the chief examination_division district_director in streamlined_district or chief compliance division for cases under his her jurisdiction if an additional inspection of the taxpayer's books of account is necessary the notice to the taxpayer required by sec_7605 of the code must be signed by the chief examination_division district_director in streamlined districts or chief compliance division for cases under his her jurisdiction rev_proc 1985_1_cb_515 see also feldman v commissioner tcmemo_1985_132 commissioner supra pincite n we shall however treat petitioner's motion to dismiss as a motion for summary_judgment based upon claimed estoppel as a result of the no-change letter petitioner argues that respondent is equitably estopped from issuing a notice_of_deficiency for the and tax years due to the earlier issuance of a no-change letter for those years along with his acquittal on the charge of conspiracy to defraud the united_states he explains that following the issuance of the no-change letter his filing a motion for a new trial with the district_court in rhode island spurred the prosecutor to meet with respondent's agents with respect to the no-change letter he further explains that this meeting led to the issuance of the reopening letter with respect to the and tax years petitioner argues that this letter resulted in the denial of his request for a new trial and nearly year of additional incarceration he contends that there was no new information on which to base the reopening letter only a desire to accommodate the prosecutor and continue the illegal incarceration of the petitioner he thus asserts that he may rely upon the no-change letter under the doctrine_of equitable or collateral_estoppel compare 379_us_48 where the supreme court adopted a narrow view of circumstances that would constitute improper purpose justifying judicial refusal to enforce a summons we see no need to dissect the various elements of equitable estoppel6 except to note that it is applied against respondent with the utmost caution and restraint 104_tc_13 modified on another issue 104_tc_417 76_tc_209 affd 810_f2d_209 d c cir a no-change letter simply does not provide the necessary foundation for estopping respondent herein 64_tc_700 affd without opinion 552_f2d_368 5th cir 16_tc_725 cf 393_f2d_573 9th cir affg tcmemo_1966_283 moreover petitioner's basis for claiming detrimental reliance on the no-change letter a key condition which a taxpayer claiming estoppel of the government must satisfy boulez v commissioner t c pincite is totally inadequate the extent of petitioner's argument in respect of reliance are statements that he believed in the authenticity of the traditional elements of equitable_estoppel include conduct constituting a representation of material fact actual or imputed knowledge of such fact by the representor ignorance of the fact by the representee actual or imputed expectation by the representor that the representee will act in reliance upon the representation actual reliance thereon and detriment on the part of the representee 74_tc_743 affd per curiam 673_f2d_784 5th cir see also feldman v commissioner tcmemo_1985_132 dorl v commissioner tcmemo_1973_145 affd 507_f2d_406 2d cir the no-change letter and that he requests we allow him to proceed with the remainder of his life unencumbered by the effects of spurious and venal allegations concerning events dating back years which were reviewed for years resulting in the issuance of the 'no change letter' clearly these assertions do not reflect any actions taken by petitioner in reliance upon the no-change letter petitioner also argues that he may rely upon the no-change letter under the doctrine_of collateral_estoppel under that doctrine once an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 105_tc_141 the immediate point on which petitioner's argument fails is that respondent is not a judicial body and therefore is not a court of competent jurisdiction in any event our previous holding in respect of the equitable_estoppel effect of the no-change letter see supra p is equally applicable in respect of any claim of collateral_estoppel indeed to hold otherwise would have the effect of according the no-change letter the status of a closing_agreement as to which there are specific statutory requirements see freeland v commissioner tcmemo_1966_283 n nor does the doctrine_of collateral_estoppel operate against respondent with respect to the acquittal on the conspiracy charge there is a higher standard of proof in criminal proceedings beyond a reasonable doubt than there is in this civil_proceeding preponderance_of_the_evidence so that failure of proof in the criminal proceeding does not necessarily lead to the conclusion that there will be a failure of proof herein see 303_us_391 424_f2d_639 2d cir affg 52_tc_532 89_tc_501 n affd 884_f2d_258 6th cir moreover acquittal on the conspiracy charge does not necessarily lead to the conclusion that all the facts alleged were found in favor of petitioner see 803_f2d_1390 5th cir 91_tc_984 collateral_estoppel applies only as to those issues which it can be said were necessarily determined in the prior proceeding montana v united_states supra petitioner's first motion to dismiss will be denied motion to dismiss for double_jeopardy petitioner's second motion to dismiss is predicated on the doctrine_of double_jeopardy in a similar fashion as in the first motion to dismiss petitioner alleges he is being punished for seeking a new trial with respect to his criminal convictions petitioner argues that because there was no new information to support the reopening letter and because he believes in his innocence of the charges contained in the notice_of_deficiency that the court should dismiss the notice_of_deficiency as being in violation of the double_jeopardy clause of the fifth_amendment the ultimate focus of the double_jeopardy clause is punishment 98_tc_165 interpreting 303_us_391 in ianniello we determined that a civil tax proceeding addressing liability for the addition_to_tax for fraud did not have the intention or effect of punishing the taxpayer and was properly characterized as remedial and we concluded that such a proceeding did not constitute a second prosecution or multiple punishment see helvering v mitchell supra petitioner's characterization of the events leading up to the issuance of the notice_of_deficiency does not distinguish this case from ianniello v commissioner supra the reasons that led to the reopening letter and the subsequent notice_of_deficiency are irrelevant to the issue of double_jeopardy as the outcome remains the same sec_6201 states that respondent see also miller v commissioner tcmemo_1994_249 mcnichols v commissioner tcmemo_1992_120 and tcmemo_1993_61 affd 13_f3d_432 1st cir is authorized and required to make the inquiries determinations and assessments of all taxes imposed by the internal_revenue_code the notice_of_deficiency represents nothing more than an attempt by respondent to recover revenue lost due to the taxpayer's underpayment of federal_income_tax 884_f2d_258 6th cir affg 89_tc_501 ianniello v commissioner supra pincite petitioner's second motion to dismiss will be denied respondent's motion for partial summary_judgment lastly we reach respondent's motion for partial summary_judgment on the basis that petitioner is collaterally estopped from denying certain facts with respect to his conviction for violation of the travel act and conspiracy to violate the travel act and that as a result of petitioner's conviction for violation of sec_7201 for the and tax years petitioner is collaterally estopped from denying that he willfully attempted to evade federal income taxes for those years the disposition of a motion for summary_judgment under rule b is controlled by the following principles a the moving party must show the absence of dispute as to any material fact and that a decision may be rendered as a matter of law b the factual materials and the inferences to be drawn from them must be viewed in the light most favorable to the party opposing the motion and c the party opposing the motion cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial 105_tc_141 summary_judgment is available to establish the collateral_estoppel defense as respondent seeks to do herein id under the doctrine_of collateral_estoppel once an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 brotman v commissioner supra collateral_estoppel may apply to matters of fact matters of law or to mixed matters of law and fact 91_tc_273 with respect to petitioner's convictions for violation of the travel act and conspiracy to violate the travel act respondent argues that petitioner is collaterally estopped to deny his participation in the bribery scheme respondent acknowledges that because the actual receipt of a pecuniary benefit as a bribe was not an essential element of petitioner's convictions for violation of the travel act and conspiracy to violate the travel act petitioner is not collaterally estopped to deny receipt of the amounts determined in the notice_of_deficiency as income petitioner argues that based on respondent's concession that a completed act of bribery was not an element of the convictions the convictions do not support the concept of collateral_estoppel in this cause sic as receipt of money or goods and services is necessary to create a tax_liability however as stated above respondent does not argue that collateral_estoppel applies to compel final judgment at this time as to the correctness of the amounts in the notice_of_deficiency petitioner and respondent are thus in seeming agreement that petitioner is collaterally estopped to deny his participation in the bribery scheme while it is left to determine only the amount petitioner received by his participation in any event we hold that petitioner is collaterally estopped to deny such participationdollar_figure respondent further argues that petitioner is collaterally estopped because of his conviction for violation of sec_7201 for the and tax years from denying that he willfully the elements necessary for conviction under the travel act are travel or use of facilities in interstate commerce with intent to promote manage establish carry on or facilitate the promotion management establishment or carrying on of a prohibited activity eg bribery and subsequent attempt to commit or actual commission of the proscribed activity u s c sec 965_f2d_804 10th cir see also cipparone v commissioner tcmemo_1985_234 attempted to evade and defeat the income_tax due and owing by him for and and as a result that he is liable for the civil_fraud additions to tax under sec_6653 with respect to additions to tax for fraud respondent bears the burden_of_proof rule sec_7454 that burden requires respondent to establish that there has been an underpayment and that some part of the underpayment was due to fraud 96_tc_858 affd 959_f2d_16 2d cir dollar_figure also for the tax_year respondent must establish the specific_portion of the underpayment_of_tax which is attributable to fraud solely for purposes of applying the percent of the interest payable provisions of sec_6653dollar_figure id pincite see also mcnichols v commissioner tcmemo_1993_61 and tcmemo_1992_120 affd 13_f3d_432 1st cir for the tax_year sec_6653 provided in part b fraud --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment for the tax_year sec_6653 became sec_6653 and with sec_6653 retaining language identical to that of prior sec_6653 new sec_6653 provided in part additional_amount for portion attributable to fraud -- there shall be added to the tax in addition to the amount determined under paragraph an amount equal to percent of the interest payable under section continued petitioner argues that the results of the convictions for tax_evasion are inconclusive based on his acquittal on the charge of conspiracy to defraud the united_states we are not persuaded it is a well established principle that a verdict of guilt rendered by a jury cannot be attacked for inconsistency with an acquittal on a related charge 469_us_57 20_f3d_1054 10th cir inconsistent verdicts may stand though they clearly infer the jury's 'assumption of a power which they had no right to exercise but to which they were disposed through lenity ' 284_us_390 quoting 7_f2d_59 2d cir see united_states v powell supra pincite it is equally possible that the jury convinced of guilt properly reached its conclusion on the compound offense and then through mistake compromise or lenity arrived at an inconsistent conclusion on the lesser offense as to the application of collateral_estoppel where there is an inconsistent verdict the court_of_appeals for the fifth circuit has stated that such reconciliation is best approached on a case-by-case basis 750_f2d_363 continued a with respect to the portion of the underpayment described in paragraph which is attributable to fraud 5th cir the defendant in price was acquitted of two counts and inconsistently convicted on a third count concerning conspiracy to obtain gratuities on appeal the conviction was reversed and remanded for a new trial on the conspiracy count in the second trial the defendant was again convicted on appeal the defendant argued that under the doctrine_of collateral_estoppel the trial_court improperly permitted the introduction of evidence which should have been barred as a result of the acquittal on two of the charges the court_of_appeals affirmed the conviction holding that by convicting the defendant in the first trial the jury necessarily resolved factual issues adversely to the defendant the court stated that the inconsistent verdicts on the other two counts were not to be read as a finding of fact favorable to the defendant on evidence which overlapped each count in sum the teaching of price is that collateral_estoppel is properly applied as to those facts necessary to find for conviction notwithstanding that those facts may have also been essential to a related charge on which the defendant was acquitted 795_f2d_496 5th cir cf 94_tc_491 court applies collateral_estoppel to certain facts for which taxpayer was convicted under the hobbs act notwithstanding the dismissal of related mail fraud charges nevertheless we find no inconsistency between the conviction for tax_evasion and the acquittal for conspiracy based on the differing requirements of proofdollar_figure cf los angeles v heller 475_us_796 stevens j dissenting when faced with an apparently inconsistent verdict a court has a duty to attempt to read the verdict in a manner that will resolve inconsistencies it is perfectly logical that the jury may have found all of those facts necessary to convict petitioner for tax_evasion and which overlap the facts necessary to be found for the conspiracy charge but did not find the facts necessary for the conspiracy charge that do not so overlap we thus do not hesitate in applying collateral_estoppel to the tax counts i and ii regarding tax_evasion of which petitioner was found guilty charged that petitioner did willfully attempt to evade and defeat a large part of the income_tax due and owing by him to the united_states of america by preparing and causing to be prepared and by signing and causing to be signed a false and fraudulent u s individual_income_tax_return form_1040 which was filed with the internal_revenue_service in comparison count iii regarding conspiracy of which petitioner was acquitted charged that petitioner and others known and unknown did unlawfully willfully and knowingly conspire combine confederate and agree together and with each other to defraud the united_states by impeding impairing obstructing and defeating the lawful government functions of the internal_revenue_service of the treasury_department in the ascertainment computation assessment and collection of the revenue to wit income taxes evasion convictions cf 469_us_57 petitioner also argues that only the conspiracy charge required the finding of certain overt acts which petitioner seemingly argues are the receipt of the funds alleged in the notice_of_deficiency thus implying that there has been no finding of the receipt of unreported funds this is incorrect a conviction under sec_7201 carries with it the ultimate factual determination that an underpayment exists as well as that some part of the underpayment is due to fraud 43_tc_68 43_tc_50 affd 360_f2d_358 4th cir dollar_figure petitioner further argues that collateral_estoppel is inapplicable because of new evidence the purported new evidence he refers to consists of copies of two promissory notes in the amounts of dollar_figure and dollar_figure which he alleges show the existence of loans to petitioner which would impliedly explain certain funds received by him in and which respondent asserts in the notice_of_deficiency constitute unreported income at petitioner's sentencing hearing in the district_court proceeding he asserted that the notes had been destroyed see also cipparone v commissioner tcmemo_1985_234 as to their recovery petitioner has supplied an explanatory affidavit the affidavit is that of an acquaintance of petitioner who attests that he noticed boxes being thrown out by a new owner of petitioner's home in petitioner having sold the home in the mid-1980's the acquaintance further attests that he saw many of the papers in the boxes were addressed to petitioner and knowing of petitioner's incarceration took the boxes and placed them in a storage shed it was further attested that petitioner visited this acquaintance in the fall of when he was given the boxes containing the promissory notes newly discovered evidence does not affect the application of collateral_estoppel where it could have been produced in the prior proceeding by the exercise of due diligence 91_tc_14 respondent argues that the documents could have been produced by petitioner at the prior trial by the exercise of due diligence we agree given that the documents were recovered from the home once owned by petitioner we cannot understand how due diligence would have failed to unearth the promissory notes at the time of the criminal trial the notes thus do not preclude the application of collateral_estoppel see id pincite in sum we apply the well established doctrine that a conviction under sec_7201 collaterally estops the taxpayer from denying fraud for purposes of sec_6653 for the same tax years 360_f2d_353 4th cir 96_tc_858 affd 959_f2d_16 2d cir we note that petitioner states he will attempt to use this forum to prove his innocence regarding his violation of the tax code having been unable to appeal his conviction on counts i and ii given this statement and the form of petitioner's arguments so far we now wish to make clear that based on our holdings as to the application of collateral_estoppel there remains for decision only a few items which were not decided in the district_court proceeding which are as follows the amount of unreported income received by petitioner in and as to which petitioner bears the burden_of_proof 91_tc_273 and the amount of the understatement_of_tax in attributable to fraud for purposes of sec_6653 as to which respondent bears the burden_of_proof by clear_and_convincing evidence dileo v commissioner t c pincite as for those items decided in the district_court proceeding with respect to the tax_evasion charges petitioner missed his chance for reargument by his failure to appeal notwithstanding his claims as to the necessity to allege ineffective assistance of counsel involving an attorney who showed no malice and the costliness of appeal furthermore we decline petitioner's invitation to determine the hierarchy of doctrines commonly relied upon in our legal system including whether the doctrine_of collateral_estoppel is superior to the civil doctrine nobiliores et benigniores praesumptiones in dubiis sunt praeferendae and whether the doctrine_of collateral_estoppel is superior to the doctrine_of lenity as to the interpretation of the findings of a jury charged with clear and specific instructions by the trial_court judge in accordance with the foregoing an appropriate order will be issued black's law dictionary 6th ed defines this as follows in cases of doubt the more generous and more benign presumptions are to be preferred a civil-law maxim
